Citation Nr: 0217540	
Decision Date: 12/04/02    Archive Date: 12/12/02	

DOCKET NO.  92-20 248	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation benefits for the residuals of an 
injury to the back and neck, pursuant to a VA-authorized 
program of Vocational Rehabilitation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

This case was previously before the Board in June 1996 and 
October 1998, on which occasions it was remanded for 
additional development.  The case is before the Board for 
appellate review.


FINDINGS OF FACT

1.  It is not shown that the veteran suffered an injury to 
either his back or neck during the course of a period or 
periods of VA-authorized Vocational Rehabilitation.

2.  It is not shown that the veteran filed a claim for 
compensation benefits within two years of his alleged back 
and/or neck injury during a period or periods of VA-
authorized Vocational Rehabilitation.


CONCLUSION OF LAW

Compensation benefits for the residuals of an injury to the 
back and neck are not warranted.  Pub. L. No. 78-16, Section 
2 (1943); Pub. L. No. 85-857, Sections 9, 10 (1958); 
VAOPGCCONCL 5-98 (April 17, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he sustained a back and neck 
injury in December 1949 while pursing a VA authorized 
program of vocational rehabilitation.

Factual Background

The veteran's initial application for Vocational 
Rehabilitation was received in June 1946.

A Notice of Commencement of Training was issued in December 
1946 indicating that the veteran had commenced training on 
November 12, 1946, for employment as a carpet layer at 
Tarbox Carpet Mills.

In January 1947, a Notice of Change of Status During 
Training was issued, indicating that the veteran had 
voluntarily abandoned training as a floor-layer effective 
December 16, 1946.

During an April 1948 VA psychiatric examination, the veteran 
indicated that he had been employed for the past year as an 
installer of switchboard equipment for Western Electric 
Company.  No complaints were made, nor were any findings 
noted, regarding an injury to the veteran's back or neck.

A VA psychiatric examination conducted in March 1949 was 
similarly negative for any evidence of chronic injury to the 
veteran's neck or back.

In a letter to the veteran dated in September 1949, the RO 
indicated that it was enclosing VA Form 1900 "Disabled 
Veterans Application for Vocational Rehabilitation," which 
the veteran was invited to fill out and return to the RO.

At the time of a VA psychiatric examination in February 
1950, the veteran stated that he had attended floor-covering 
school for a period of eight months, finishing in December 
1949.  Reportedly, since that time, he had been "idle," 
inasmuch as, while in school, he had "injured his back."  At 
the time of examination, there was no evidence of any neck 
or back disorder, nor were any pertinent diagnoses noted.

On VA psychiatric examination in March 1950, the veteran 
stated that, in January 1950, he had finished a course in 
floor-covering.  During the course of the examination, the 
veteran gave no history of any back injury.  Nor was there 
evidence of any chronic neck or back disorder.

In correspondence from the RO dated in August 1950, it was 
noted that the veteran's subsistence allowance had been 
changed, effective from June 1950 to September 1953, for the 
reason that the veteran had recommenced training.

In a June 1951 VA memorandum, it was noted that the 
veteran's employment objective was that of "floor-layer," 
and that his anticipated date of Vocational Rehabilitation 
was September 7, 1953.

During a VA psychiatric consultation in December 1953, it 
was noted that, following discharge, the veteran had worked 
for a carpet shop.  He had attended floor-covering school 
for a period of eight months, and, for the past 3 to 4 
years, had been in the floor-covering business.  No 
pertinent diagnoses were noted.

A September 1967 private consultation reported was 
significant for complaints of severe low back pain, as well 
as numbness, impeded sensation, and coldness of the feet.  
At the time of evaluation, the veteran gave a history of 
injury to his back following a "heavy fall" on a hard floor 
in August 1965.  A previous diagnosis noted by a private 
physician was of chronic lumbosacral strain, with lumbar 
disc syndrome, and possible rheumatoid spondylitis.

In September 1967, the veteran's private physician offered a 
diagnosis of discogenic disease involving L5-S1.  In the 
opinion of the physician, despite some psychic overlay, 
there was a very definite physical problem, notably, 
discogenic disease.

VA medical examinations and X-ray studies dated in the 
1970's showed evidence of moderate osteoarthritis in the 
cervical spine.  Radiographic studies of the lumbosacral 
spine were negative for any evidence of pathologic changes.

A VA outpatient treatment record dated in November 1981 is 
significant for a diagnosis of arthritis of the spine.

On VA medical examination in June 1990, the veteran gave a 
history of injuring himself in 1950 while carrying linoleum 
under a Vocational Rehabilitation program.  Additionally 
noted was an accident in 1965, at which time the veteran 
experienced a "bad fall" while on the job.  Reportedly, at 
that time, the veteran tripped over a metal-lip, falling 
forward onto a terrazzo floor, following which he 
experienced extreme low back pain, though he was able to get 
up.  When further questioned, the veteran stated that, in 
1949, he had enrolled in a floor-covering course under 
Vocational Rehabilitation, at which time he injured his neck 
and back while carrying a 200-pound roll of linoleum.  
Physical examination was unremarkable for any evidence of 
problems with the veteran's back or neck, and no pertinent 
diagnoses were noted.

In correspondence of August 1990, the veteran's private 
physician indicated that he was writing "in support of (the 
veteran's) request for Veterans Administration compensation 
for a neck injury...sustained in December 1949."  According to 
the veteran's physician, at that time, the veteran was 
participating in a Vocational Rehabilitation floor-covering 
course.  Reportedly, the veteran's injury incapacitated him 
for approximately four months, from December 1949 to April 
1950.  According to the veteran's physician, there was 
"verification" of this injury on VA records dated in 
February 1950.  The physician further indicated that the 
veteran's injury occurred when he lifted a heavy roll of 
linoleum onto his shoulders, resulting in a sharp pain in 
the cervical spine area.  This pain had reportedly become 
"progressively worse and disabling."  In his opinion, the 
veteran's symptoms referable to his cervical spine and upper 
extremities had become progressively worse and disabling 
over the 24 years that the physician had been following him.  
Currently, he was in constant pain.  According to the 
physician, the veteran's "condition" was "a direct result of 
the injury sustained while participating in a VA-authorized 
Vocational Rehabilitation Program."

The veteran's initial claim for compensation benefits 
pursuant to the provisions of 38 U.S.C. § 351 (now 
38 U.S.C.A. § 1151) was received in September 1990.

In a November 1990 statement, the veteran indicated that he 
was receiving VA compensation based on his history of back 
injury first sustained in December 1949.

In correspondence of August 1995, the veteran's brother 
stated that, in December 1949, the veteran had suffered a 
back injury while pursuing a Veterans Administration-
authorized Vocational Rehabilitation floor-covering 
installation course at the Upholstery Trade School located 
in New York City, New York.  According to the veteran's 
brother, the veteran's back injury was incurred while 
lifting a heavy roll of linoleum onto his right shoulder 
"within the scope of his prescribed course of training."  
The veteran's brother further indicated that a report of the 
veteran's accident had been prepared by the veteran, and 
taken to his instructor for a signature.  This report of 
injury of was then reportedly given to the registrar of the 
training facility.  The brother stated that he had 
"personally hand-delivered" this report to those two 
training officials.  The veteran's injury halted his 
participation in his Vocational Rehabilitation training 
program.  The veteran reportedly was bedridden with extreme 
pain and tremendous stiffness in his back and neck, and had 
experienced trouble with a spinal condition ever since.

Received in August 1996 was a copy of a Certificate of 
Graduation from the Upholstery Trade School, indicating that 
the veteran had completed a course in floor-covering 
installation in December 1949.

A VA field examination report dated in October 1996 is to 
the effect that various places of employment which had 
previously employed the veteran were no longer in existence.

In a VA General Counsel opinion [VAOPGCCONCL 5-98] dated in 
April 1998, it was held that a veteran who was injured while 
following a course of Vocational Rehabilitation under 
Veterans Regulation 1(a), Part VII, could be paid 
compensation benefits for such injury provided that (1) the 
veteran's claim for those benefits was pending on January 1, 
1959, or filed thereafter, and (2) the veteran was entitled 
to be paid such benefits pursuant to Veterans Regulation 
Number 1(a), Part 7, Paragraph 4, on December 31, 1958, and 
remained so entitled thereafter.  Pub. L. No. 85-857, 
Sections 9, 10 (1958).  It was additionally held that a 
veteran who did not apply for compensation benefits under 
Part VII, Paragraph 4, of Veterans Regulation Number 1(a) 
within two years of the date of an injury incurred as a 
result of following a course of Vocational Rehabilitation 
under that part was not entitled to those benefits.  
Consequently, such a veteran would not meet the second prong 
of the test mentioned above.  (Pub. L. No. 78-16, Section 2 
(1943); Pub. L. No. 85-857, Section 10 (1958).

In a statement from the veteran's accredited representative 
dated in October 2002, it was noted that the veteran was 
seeking compensation benefits for a "back and neck condition 
attributable to and proximately the result of an injury 
sustained while training in a Vocational Rehabilitation 
approved program during December 1946."

In November 2002, there was received an undated Application 
for Compensation or Pension under Section 31, Public No. 
141, 73d Congress, Section 12, Public No. 866, 76th 
Congress, and Section 2, Paragraph 2, Public No. 16, 78th 
Congress.

Analysis

The veteran in this case seeks compensation benefits for the 
residuals of an injury to his back and/or neck pursuant to a 
VA-authorized program of Vocational Rehabilitation.  In 
pertinent part, it is contended that, while pursuing a 
program of VA-authorized Vocational Rehabilitation in 1946 
or 1949, the veteran sustained an injury to his back and 
neck, justifying the award of compensation benefits.

In that regard, a review of the evidence of record fails to 
demonstrate the incurrence of any injury, to include an 
injury to the veteran's back and/or neck, during the course 
of a VA-authorized program of Vocational Rehabilitation.  
While based on such evidence, it would appear that the 
veteran did, on at least one occasion, participate in a VA-
authorized program of Vocational Rehabilitation, there is no 
evidence that, during such a program, he sustained any 
injury whatsoever to his neck or back.  Indeed, the earliest 
clinical indication of the presence of a chronic back or 
neck disorder is revealed by a private consultation report 
dated in September 1967, more than 20 years following the 
veteran's discharge, at which time there was noted a 
diagnosis of chronic lumbosacral strain, with lumbar disc 
syndrome, and possible rheumatoid spondylitis.  
Significantly, at the time of that consultation, the veteran 
gave no history of an injury sustained during a period of 
VA-authorized Vocational Rehabilitation, but only of a 
"heavy fall" on to a hard floor in August 1965, following 
which he experienced a progressive aggravation of symptoms.

The Board notes that, contrary to the RO's early 
conclusions, this case is not governed by the provisions of 
38 U.S.C.A. §§ 1151 (formerly 38 U.S.C. § 351).  Rather, the 
veteran's case is controlled by the provisions of Public Law 
No. 85-857 (1958), with reference to Public Law No. 78-16 
(1943), as noted in the aforementioned General Counsel 
opinion of April 1998.  That opinion held that a veteran who 
was injured while following a course of Vocational 
Rehabilitation under Veterans Regulation Number 1(a), Part 
7, might be paid compensation benefits for such injury 
provided that (1) the veteran's claim for those benefits was 
pending on January 1, 1959, or filed thereafter, and (2) the 
veteran was entitled to be paid such benefits pursuant to 
the provisions of Veterans Regulation Number 1(a), Part 7, 
Paragraph 4, on December 31, 1958, and remained so entitled 
thereafter.  Further held was that a veteran who did not 
apply for compensation benefits under Part 7, Paragraph 4, 
of Veterans Regulation Number 1(a) within two years of the 
date of an injury incurred as a result of following a course 
of Vocational Rehabilitation under that Part was not 
entitled to those benefits.  Accordingly, such a veteran 
would not meet the second prong of the aforementioned 
initial test.

The veteran argues that the VA psychiatric examination which 
he was afforded in February 1950 effectively constituted a 
"claim" for compensation benefits.  More specifically, it is 
argued that, since at the time of that examination, the 
veteran gave a history of a back injury while in enrolled in 
"floor-covering school," that "history" constituted at least 
a "informal" claim for benefits.

As noted above, the "history" in question was provided 
during the course of a VA psychiatric examination, and 
therefore constituted no more than an "incidental" finding.  
Moreover, during the course of the aforementioned VA General 
Counsel Opinion in April 1998, it was specifically noted 
that, in the veteran's case, "no claim was pending in 1958."  
Clearly, had VA General Counsel determined that the 
veteran's February 1950 "history" constituted a "claim" for 
compensation benefits, it would not have concluded 
otherwise.

Based on the aforementioned, it must be concluded that the 
veteran did not, in fact, file a claim for compensation 
benefits within two years of his alleged back and/or neck 
injury during a period of VA-authorized Vocational 
Rehabilitation.  Consequently, his claim must be denied.


ORDER

Compensation benefits for the residuals of an injury to the 
back and neck pursuant to a VA-authorized program of 
Vocational Rehabilitation are denied.



		
	RENEE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

